FILED
                               FOR PUBLICATION                                FEB 13 2013

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



NARANJIBHAI PATEL;                               No. 08-56567
RAMILABEN PATEL,
                                                 D.C. No. 2:05-cv-01571-DSF-
              Plaintiffs - Appellants,           AJW

  v.
                                                 ORDER
CITY OF LOS ANGELES, a municipal
corporation,

              Defendant - Appellee.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35–3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.